

 Exhibit 10.1 (a)

 
RESTRICTED STOCK AGREEMENT
 
PURSUANT TO THE
 
REPUBLIC AIRWAYS HOLDINGS INC.
 
2002 EQUITY INCENTIVE PLAN
 
THIS AGREEMENT is made as of ____________, 200_, by and between Republic Airways
Holdings Inc., a Delaware corporation (the “Company”), and ___________ (the
“Executive”).
 
W I T N E S S E T H:
 
WHEREAS, pursuant to the Company’s 2002 Equity Incentive Plan (the “Plan”), the
Company desires to award the Executive, and the Executive desires to accept,
restricted shares covering _______ shares of the Company’s common stock, $.001
par value, of the Company (the “Common Stock”) upon the terms and conditions set
forth in this Agreement and the Plan.
 
NOW, THEREFORE, the parties hereto agree as follows:
 
1.  Award. The Company has awarded to the Executive restricted shares covering
________ shares of the Common Stock (the “Shares”) at a purchase price per share
of $.001 par value. The Executive shall pay the aggregate purchase price of
$______ in cash on the date of execution of this Agreement.
 
2.  Vesting of Shares. The Shares will become vested in twelve equal monthly
installments beginning __________, 200_, and on the last day of each month
thereafter, subject to the Executive’s continuous employment with the Company
Group (as defined in the Plan). Notwithstanding the preceding sentence, the
Shares shall immediately become fully vested upon the occurrence of (i) a Change
in Control (as defined in the Plan) of the Company or (ii) the termination of
the Executive’s employment or other service by the Company Group (as defined in
the Plan) other than for Cause (as defined in the Plan).
 
3.  Effect of Termination of Employment or other Service. Upon the termination
of the Executive’s employment or other service for any reason (or no reason)
other than as described in Section 2 above (including, without limitation, death
or Disability (as defined in the Plan)), any Share which has not yet become
fully vested shall be forfeited, and any certificate therefor or book entry with
respect thereto or other evidence thereof shall be cancelled.
 
4.  Dividends and Voting Rights. No dividend will be payable on unvested Shares;
however, the Executive will be credited with dividend equivalents equal to the
amount or value of the dividends that would have been paid on the unvested
Shares if they were vested. The dividend equivalents, if any, will be credited
to a bookkeeping account in the name of the Executive. Unless the Committee (as
defined in the Plan), acting in its discretion before a dividend is paid,
determines otherwise, the amount of the dividend equivalent will be credited in
the form of a restricted share of Common Stock, the number of which will be
equal to the quotient rounded to the nearest whole number of (a) the total
amount of the dividend that would have been paid on the Executive’s unvested
Shares, divided by (b) the closing price per share of Common Stock the NASDAQ
Global Select Market on the dividend payment date. The “dividend equivalent”
restricted shares will be subject to substantially the same vesting, forfeiture
and other terms and conditions applicable to the corresponding unvested Shares.
The Executive will be entitled to exercise voting rights with respect to the
unvested Shares.
 
5.  Issuance of Shares. The Executive is the record owner of the Shares on the
Company’s books, subject to the restrictions and conditions set forth in this
Agreement. By executing this Agreement, the Executive expressly authorizes the
Company to cancel, reacquire, retire or retain, at its election, any unvested
Shares if and when they are forfeited in accordance with this Agreement. The
Executive will execute and deliver such other documents and take such other
actions, if any, as the Company may reasonably request in order to evidence such
action with respect to any unvested Shares that are forfeited. If a stock
certificate for the Shares is issued, it shall bear an appropriate legend to
reflect the nature of the restrictions applicable to the Shares represented by
the certificate, and the Committee may require that any or all such certificates
be held in custody by the Company until the applicable restriction have lapsed.
 
6.  Lapse of Restrictions. If, as and when Shares become vested, and subject to
the satisfaction of applicable withholding and other legal requirements, the
vested Shares will no longer be subject to the transfer restrictions contained
in this Agreement and the Company’s books will be updated accordingly. All the
legends shall be removed from the stock certificates of the shares of Common
Stock covered by the Shares at the time of delivery except as otherwise required
by applicable law.
 
7.  Adjustments Upon Changes in Capitalization. Upon a Change in Capitalization
(as defined in the Plan), an equitable substitution or adjustment may be made in
the kind and/or number of Shares subject to the restricted stock award as may be
determined by the Committee, in its sole discretion. Any fractional share
resulting from such adjustment shall be disregarded, and such Shares shall cover
only the number of full shares resulting from the adjustment.
 
8.  Tax Withholding. By executing this Agreement, the Executive authorizes the
Company to deduct from any compensation or any other payment of any kind
(including withholding the issuance of Shares) due to the Executive the amount
of any federal, state, local or foreign taxes required by law to be withheld as
a result of the grant or vesting of the Shares in whole or in part; provided,
however, that the value of the Shares and/or cash withheld may not exceed the
statutory minimum withholding amount required by law. In lieu of such deduction,
the Company may condition the issuance of a certificate or other evidence of
ownership for vested Shares upon the Executive’s payment of cash to the Company
or making other arrangements satisfactory to the Committee for the payment of
such withholding obligation.
 
9.  No Employment or other Service Rights. Nothing contained in this Agreement
shall confer upon the Executive any right with respect to the continuation of
the Executive’s employment or other service with the Company Group, or interfere
in any way with the right of the Company Group to terminate such employment or
other service or to increase or decrease, or otherwise adjust, the other terms
and conditions of the Executive’s employment or other service with the Company
Group.
 
10.  Provisions of the Plan Control. This Agreement is subject to all the terms,
conditions and provisions of the Plan and to such rules, regulations and
interpretations as may be established or made by the Committee acting within the
scope of its authority and responsibility under the Plan. The Executive
acknowledges receipt of a copy of the Plan prior to execution of this Agreement.
The applicable provisions of the Plan shall govern in any situation where this
Agreement is silent or where the applicable provisions of this Agreement are
contrary to or not reconcilable with such Plan provisions.
 
11.  Compliance with Law. The issuance and delivery of Shares under the Plan
shall comply with all relevant provisions of law, including, without limitation,
the Securities Act of 1933, as amended, the Securities Exchange Act of 1934, as
amended, and the requirements of any stock exchange or market upon which the
Common Stock may then be listed, and shall be further subject to the approval of
counsel for the Company with respect to such compliance. The Committee may
require each person acquiring shares of Common Stock to represent to and agree
with the Company in writing that such person is acquiring the shares without a
view to distribution thereof. All certificates for shares of Common Stock
delivered hereunder shall be subject to such stop-transfer orders and other
restrictions as the Committee may deem advisable under the rules, regulations,
and other requirements of the Securities and Exchange Commission, any stock
exchange or market upon which the Common Stock may then be listed, and any
applicable federal or state securities law. The Committee may cause a legend or
legends to be placed on any such certificates to make appropriate reference to
such restrictions.
 
12.  Miscellaneous. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to its
principles of conflict of laws. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and may not be
amended, except as provided in the Plan, other than by a written instrument
executed by the parties hereto.

 
 
IN WITNESS WHEREOF, this Agreement has been executed as of the date first above
written.

        REPUBLIC AIRWAYS HOLDINGS INC.  
   
   
    By:   Name:   Title:           [Name of Executive]

 



--------------------------------------------------------------------------------




   